8704Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous action, not repeated below are withdrawn.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 20 and 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 requires the planarization layer to be “a spin-on-glass layer or a spin-on-carbon layer which is not a photoresist”, but newly presented claim 21 recites that “the planarization and the grating layer consist of electron beam lithography resist”. 
Claim 1 already recites alternating selective etch layers with opposite etch selectivity, so claim 20 does not seem to further limit claim 1.. 


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what “alter one after another” means.  Claim 1 already describes the etch selective layers with opposite etch selectivities as applied alternatively.  
In claim 21, “SiO2”, should read - - SiO2- - 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being fully anticipated by Moser et al. 5828492, in view of Yoon et al. 20040104449,  Park et al. 20060178074, Chan et al. 20160118295 and Suzuki JP 06-258510.
Moser et al. 5828492 teaches in figure 4, a grating structure formed on a stepped grating. 

    PNG
    media_image1.png
    632
    469
    media_image1.png
    Greyscale
by coating the stepped mold insert by covering it with an X-ray resist, exposing it in a striped pattern, developing it and filling it galvanically. 
Suzuki JP 06-258510 (machine translation attached)  teaches forming stepped structures with high accuracy without needing to control the etch depth with high accuracy by providing alternating layer which have different etch characteristics and successively etching the layers from the top to the bottom with successively applied resists (R1,R2,R3) (abstract).  The lack of a need to control the etch precisely reduces manufacturing cost and the result can be used as a mold [0007].  The layers can be Al2O3 or SiO2 or Cr2O3 and SiO2 which are used with CF4 and CCl4 anisotropic dry etch gasses [0009-0020]. 

    PNG
    media_image2.png
    579
    506
    media_image2.png
    Greyscale

Yoon et al. 20040104449 teaches with respect to figure 3, a substrate (11), a bottom metal layer    (13), a sacrificial mold  (15) and openings/spaces (17,19). The sacrificial layer can be a photosensitive or non-photosensitive polymers such as a photoresist or polyimide, a photosensitive glass, a spin on glass or a plastic material which can be coated to a thickness of a few 10s of microns and patterned using ultraviolet light or laser processing.  The openings/spaces are filled with filled with metal by electroplating or the like [0102]. The detailed description uses a photoresist and electroplates gold and copper [0108-0113]. 
Chan et al. 20160118295 teaches a planarization template layer (6) which can be a spin on glass and/or spin on carbon which is patterned using a resist layer (1) and then filled [0043-0043]. 
Park et al. 20060178074 teaches with respect to figures 3-6, a metal substrate (11) provided with a patterned plating mask (14/17).  This can be glasses including spin on glass, diamond like carbon, SiOx, SiNx, SiONx, TiOx, AlOx, Cr, CrOx, a photoresist and combination/laminate of these  and can be applied by spin coating, sputtering, CVD, physical deposition, atomic deposition or photolithography [0035-0042].  The openings in the pattern are  then filled by electroplating with Au, Ag, Cu, Ni, Pt, Pa (sic, Pd ?) and/or Al to form an electrode (20) [0044-0048]. 
It would have been obvious to one skilled in the art to modify the process of forming a lamellar grating on a stepped grating taught in Moser et al. 5828492 by using a stepped grating of alternating Al2O3/SiO2 or Cr2O3/SiO2 together with the two different etches taught in Suzuki JP 06-258510 to allow the formation of the etched step gating with accurate steps without the need to precisely control the etch and replacing the photoresist with a laminate of a photoresist and either a spin on glass or spin on polymer (carbon) based upon the teachings of Yoon et al. 20040104449 and Park et al. 20060178074 of these as electroplating mold materials with a reasonable expectation that the spin on glass or spin on carbon would form a planar surface upon which the resist is formed based upon the teachings of Chan et al. 20160118295.
The applicant argues that the combination of  Moser et al. 5828492 and  Suzuki JP 06-258510 does not teach where the planarization layer is a spin on glass or a non photosensitive spin on carbon. The addition of Yoon et al. 20040104449,  Park et al. 20060178074 and Chan et al. 20160118295 address these features with Yoon et al. 20040104449 and Park et al. 20060178074 clearly establishing that spin on glass and spin coatable non-photosensitive polymers are known in the art as equivalent to photoresists such as used by Moser et al. 5828492  in acting as molds for electroplating and Chan et al. 20160118295 establishing that these would function as planarization/flattening layers, noting that liquids including spin on polymer and spin on glass solutions are self-leveling. 
	The applicant argues that multiple modification are suggested in the statement of rejection, each with a different motivation and argues that there is no motivation to make these multiple changes to the primary reference.   The rejection provides a reasoning for the modification in each instance.   One of ordinary skill in the art is clearly able to see advantages in various modifications/alternatives found in the art and apply them as appropriate.  One working in the art will be familiar with lithographic processing, particularly as applied to forming molds and diffraction optics.  These practitioners are not the simpletons the applicant’s argument requires, but are savvy, skilled and intelligent inventors.
In replacing the stepped grating substrate illustrated in figure 4 of Moser 5828492 (3/49-4/9), Suzuki JP 06-258510 (machine translation attached)  teaches forming stepped structures with high accuracy without needing to control the etch depth with high accuracy by providing alternating layer which have different etch characteristics and successively etching the layers from the top to the bottom with successively applied resists (R1,R2,R3).  There is clear motivation in terms of the high accuracy of the steps formed. The  secondary references Yoon et al. 20040104449,  Park et al. 20060178074 and Chan et al. 20160118295 not only establish the use of spin on glass and spin on carbon as underlayers for resists which are subsequently pattern, but also establish that they are suitable as molds for subsequent electroplating, which speaks to the galvanic process of Moser et al. 5828492.  The rejection stands.

Claim 15 is rejected under 35 U.S.C. 103 as being fully anticipated by Moser et al. 5828492, in view of Yoon et al. 20040104449,  Park et al. 20060178074, Shiono et al. JP 64-015705 and Suzuki JP 06-258510.
Shiono et al. JP 64-015705 (machine translation attached) teaches the exposure of an electron beam resist bilayer (5,6)using an electron beam followed by development to form a saw tooth grating profile .

    PNG
    media_image3.png
    264
    297
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    106
    305
    media_image4.png
    Greyscale

It would have been obvious to one skilled in the art to modify the process of forming a lamellar grating on a stepped grating taught in Moser et al. 5828492 by using a stepped grating of alternating Al2O3/SiO2 or Cr2O3/SiO2 together with the two different etches taught in Suzuki JP 06-258510 to allow the formation of the etched step gating with accurate steps without the need to precisely control the etch and replacing the PMMA x-ray resist with a laminate of  two electron beams resist such as taught by Shiono et al. JP 64-015705 with a reasonable expectation of being able to use the result as a galvanic mold based upon the describes use of X-ray resists and photoresist for this function in Shiono et al. JP 64-015705 in Moser et al. 5828492, Yoon et al. 20040104449 and  Park et al. 20060178074.
.

Claim 15 is rejected under 35 U.S.C. 103 as being fully anticipated by Moser et al. 5828492, in view of Yoon et al. 20040104449,  Park et al. 20060178074,  Shiono et al. JP 64-015705, Takamura et al. JP 2001-004821 and Suzuki JP 06-258510.
Takamura et al. JP 2001-004821 (machine translation attached) teaches with respect to figures 1-3, a silicon substrate (41), provided with an evaporated Al film (42a), then with a sputtered SiO2 (43a), and then Al films (42a to 42h) are alternately formed/coated with SiO2 films (43b to 43g) to form the structure illustrated in figure 1(b). This is then coated with photoresist (44). The resist is patterned by exposure through a first mask and development and then used in combination with etching to remove uncovered portion of the Al layer 42h , followed by etching of the SiO2 layer 43g using a reactive ion etch where the Al acts as an etch stop layer. The remaining patterned resist is then removed by a stripping solution or oxygen ashing treatment to reveal the stepped multilayer. A second resist (45) is then applied, a second mask is aligned with the available alignment accuracy of the exposure apparatus with the stepped multilayer and the second resist (44b) is exposed and developed. The dry etching of uncovered portions of Al films (42h and 42g), followed by etching of uncovered portions of SiO2 layers where the Al layers again acts as etch stop layers. The second resist is removed and the third resist coated, the third mask aligned with the previously formed stepped pattern, exposed and developed to formed resist patterns (44c),  The uncovered Al layers are etched and then the uncovered portions of the  SiO2 layers where the Al layers again acts as etch stop layers. The third resist is then removed which yields the eight step structure [0014-0022]. This technique allows a binary optical element with high dimensional accuracy to be formed with the finer processing accuracy than can be realized by molding techniques of the prior art [0003]. Prior art processes where a quartz substrate is etched using a photoresist mask three times is discussed with respect to figure 13 [0006]. When this is coated with a reflective layer, an error occurs as the reflective film does not accurately follow the steps (see figure 14 [0008-0010]). The exposure of the resist can use UV, far UV, vacuum UV, electron beam, ion beam, X ray or the like [0022]. 

    PNG
    media_image5.png
    510
    332
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    525
    332
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    452
    317
    media_image7.png
    Greyscale



It would have been obvious to one skilled in the art to modify the process of forming a lamellar grating on a stepped grating taught in Moser et al. 5828492 by using a stepped grating
 of alternating Al/SiO2 bilayers formed in a silicon substrate as taught at Takamura et al. JP 2001-004821 which will inherently have increased accuracy due to the different etch selectivities as taught in Suzuki JP 06-258510 to allow the formation of the etched step gating with accurate steps without the need to precisely control the etch and replacing the PMMA x-ray resist with a laminate of  two electron beams resist such as taught by Shiono et al. JP 64-015705 with a reasonable expectation of being able to use the result as a galvanic mold based upon the describes use of X-ray resists and photoresist for this function in Shiono et al. JP 64-015705 in Moser et al. 5828492, Yoon et al. 20040104449 and  Park et al. 20060178074.


Claim 1,4,5,8-10,12-15,17 and 19-21 are rejected under 35 U.S.C. 103 as being fully anticipated by Moser et al. 5828492, in view of Yoon et al. 20040104449,  Park et al. 20060178074,  Shiono et al. JP 64-015705, Takamura et al. JP 2001-004821 and Suzuki JP 06-258510, further in view of Suemitsu et al. 4609259 and Stavis et al. 20110123771.
Suemitsu et al. 4609259 teaches stepped and saw tooth resist profiles formed by exposure of electron beam resists. 

    PNG
    media_image8.png
    236
    365
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    228
    324
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    168
    183
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    190
    227
    media_image11.png
    Greyscale


Stavis et al. 20110123771 illustrates the process of exposing a photoresist with a grayscale pattern and developing it to form a stepped pattern with a plurality of depths which is thinned as the etch proceeds.  The resist and underlying substrate can then be dry etched to transfer the stepped pattern into the underlying substrate (see figures 1 and 2)

    PNG
    media_image12.png
    487
    462
    media_image12.png
    Greyscale







	In addition to the basis above, it would have been obvious to modify the processes rendered obvious by the combination of  Moser et al. 5828492, Yoon et al. 20040104449,  Park et al. 20060178074,  Shiono et al. JP 64-015705, Takamura et al. JP 2001-004821 and Suzuki JP 06-258510 by exposing and developing the e-beam resist to yield a stepped profile as taught in the figures of Suemitsu et al. 4609259 which is similar to the stepped profile illustrated in figure 2 of Stavis et al. 20110123771 and using the alternative etching process described in Takamura et al. JP 2001-004821 and Suzuki JP 06-258510which yields the advantage of a single exposure without the need to align the three masks in the successive exposures as discussed in Takamura et al. JP 2001-004821. 


Claims 1,4,5,8-10,12-15 and 17-21 are rejected under 35 U.S.C. 103 as being fully anticipated by Moser et al. 5828492, in view of Suzuki JP 06-258510, Yoon et al. 20040104449,  Park et al. 20060178074, Chan et al. 20160118295, Stavis et al. 20110123771,  Hashiguchi et al. JP 2007-057622 and Moraw et al. 4294913.
Hashiguchi et al. JP 2007-057622 teaches the structure of figure 31(b) can be formed using the techniques of examples 16-20, where the laser light is scanned to produce a two photon exposure in the resist. When (small) groove is formed between the structures which is finer than the wavelength that the optical structure is to be used with, the generation of unnecessary diffracted light is prevented [0153-0155]. The transfer of a grayscale image into the underlying substrate by etching is taught with respect to figure 26  [0021].  In figures 17 and 18, a substrate of alternating layers (41,42) of absorber and transmissive layers are formed and selectively etched using a laser to form a stepped structure which is then used as a mold [0116-0118].  The desire is to form subwavelength structures which diffract light into the zero-order but no higher orders, so they are very efficient   [0002-0003]. The desire to form structure which are several mm square is disclosed as slow, taking several days. There is difficulty controlling the height of the features using the resist thickness [0014]. Scanning exposure is slow. The formation of the microstructure on a curved surface is disclosed [0069].  The formation of the fine resist pattern using interference exposure is disclosed as able to form a mold and is suitable for large area processing [0073,0098,0102,0107].  The use of electron beams to write the structure where the height of the feature is defined by the resist thickness, The sensitivity of the resist is generally not linear with the exposure intensity, so it is difficult to control grating height [0006-0007,0022-0024,

    PNG
    media_image13.png
    251
    218
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    194
    172
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    219
    142
    media_image15.png
    Greyscale


Moraw et al. 4294913 teaches with respect to figures 1a-d, a positive resist (2) coated upon a substrate (1) which is exposed to form a stepped latent image (6) in figure 1b, followed by a zero-order grating exposure in figure 1c, to form the latent image shown in figure 1d.  The relief depth for yellow grating is 0.95-1.34 microns, the depth of the magenta gratings is 1.34-1.72 microns and the cyan pattern is 1.72 to 2.10 microns with the gratings having 138 lines/mm. The pattern area can be 1 dm2 (2/63-4/24).    Grating exposures of 1/10 to 1/1000 mm can be used (100 microns to 100000 nm) (5/40-6/12). See examples.  

    PNG
    media_image16.png
    234
    328
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    290
    336
    media_image17.png
    Greyscale


It would have been obvious to one skilled in the art to modify the process of forming a lamellar grating on a stepped grating taught in Moser et al. 5828492 by using a stepped grating of alternating Al2O3/SiO2 or Cr2O3/SiO2 together with the two different etches taught in Suzuki JP 06-258510 to allow the formation of the etched step gating with accurate steps without the need to precisely control the etch,  replacing the photoresist with a laminate of a photoresist and either a spin on glass or spin on polymer (carbon) based upon the teachings of Yoon et al. 20040104449 and Park et al. 20060178074 of these as electroplating mold materials with a reasonable expectation that the spin on glass or spin on carbon would form a planar surface upon which the resist is formed based upon the teachings of Chan et al. 20160118295 and using the grayscale resist pattern of figure 26 of Hashiguchi et al. JP 2007-057622 and figure 1 and 2 of Stavis et al. 20110123771 to eliminate registration required by the use of multiple resists and to form the lamellar grating by coating a positive laser sensitive resist on the stepped grating and exposing it using interferometric exposure or a mask to form a sub-wavelength grating pattern in the manner taught in Moraw et al. 4294913 and Hashiguchi et al. JP 2007-057622 as this is disclosed as suitable for large area patterns in excess of 1 dm2 with a reasonable expectation of success based upon the 100nm grating patterns formed in Moraw et al. 4294913. 
 Further, it would have been obvious to modulate the grating by further masking (fill factor modulation) based upon the use of a masked exposure for the colors and a second exposure (masked or interferometric) to form the grating as taught in Moraw et al. 4294913 (claim 12).
The examiner relies upon the response above as no other arguments have been advanced.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 27, 2022